Title: From James Madison to William Short, 21 June 1789
From: Madison, James
To: Short, William


Sir
New York June 21. 1789.
Mr. George James of Virginia is recommended to me by a friend as of integrity and worth, and on that ground I take the liberty of introducing him to you. He is not sure that his objects in visiting Europe will carry him to Paris, but the possibility of such an event interests him in the means of becoming known to you, and I lend my aid for the purpose the more readily, as it affords an opportunity of assuring you of the great esteem & regard with which I am Dr. Sir Yr: mo:
Js. Madison Jr
